Citation Nr: 1101035	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for disability of both 
hips.

3.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for tuberculosis.

7.  Entitlement to service connection for asbestos exposure.

8.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the cervical spine from August 
5, 2003 to March 26, 2008, and in excess of 30 percent from March 
27, 2008 through the present.
9.  Entitlement to a disability rating in excess of 10 percent 
from December 6, 2006 to August 24, 2006, and in excess of 
30 percent for headaches subsequent to August 25, 2006.

10.  Entitlement to a disability rating in excess of 30 percent 
for irritable bowel syndrome/ulcerative colitis.

11.  Entitlement to a disability rating in excess of 10 percent 
for a groin rash.

12.  Entitlement to a compensable disability rating for 
hemorrhoids.

13.  Entitlement to service connection for lumbar radicular 
paresthesias of both legs.

14.  Entitlement to service connection for a cardiac disability.

15.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran retired from service in September 1991, after twenty-
six years of active service.

This matter was previously before the Board of Veterans' Appeals 
(Board) in October 2009, when it was remanded to the RO to 
provide the Veteran with a hearing on appeal.  The Veteran 
clarified that he did not wish to have a hearing, and the case 
was returned to the Board for further appellate review.

The issues of entitlement to service connection for lumbar 
radicular paresthesias of both legs, entitlement to service 
connection for a cardiac disability, and entitlement to a total 
disability rating based upon individual unemployability due to 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine, excluding all 
congenital spinal malformations, had its origin during the 
Veteran's lengthy period of active service.

2.  A disability involving the Veteran's hips was not initially 
manifested during service or within one year of service, and is 
not shown to have been proximately caused by a service-connected 
disability.

3.  The Veteran does not have a current disability involving 
carpal tunnel syndrome of either wrist.

4.  The Veteran does not have a current disability involving 
hearing loss of either ear.

5.  The Veteran does not have a current disability involving 
hepatitis B.

6.  The Veteran was exposed to and treated for tuberculosis after 
his discharge from active service.

7.  The Veteran does not have a current disability resulting from 
possible asbestos exposure during service.

8.  Prior to March 2008, no more than slight limitation of 
cervical spine motion is shown; subsequent to March 2008, the 
Veteran's cervical spine disability was productive of severe 
limitation of motion.

9.  Prior to March 2008, the Veteran's range of cervical spine 
motion more nearly approximated the criteria defining a 
10 percent disability rating under the newer rating criteria; 
subsequent to March 2008, the Veteran's range of cervical spine 
motion more nearly approximated the criteria defining a 
30 percent disability rating under the newer rating criteria; at 
no time did he have any spinal ankylosis. 

10.  The Veteran's cervical spine disability does not require bed 
rest prescribed by a physician.

11.  Prior to August 2006, the Veteran experienced prostrating 
headaches less frequently than once a month; at no point during 
the appeal period were the Veteran's headaches productive of 
severe economic inadaptability.

12.  At no point during the appeal period does the medical 
evidence indicate malnutrition related to irritable bowel 
syndrome/ulcerative colitis.

13.  The Veteran's groin rash affects less than 20 percent of the 
Veteran's entire body area, and he did not require 
corticosteroids or immunosuppressive drugs for control of the 
rash at any point during the appeal period.  

14.  The Veteran's hemorrhoids are best described as mild or 
moderate.




CONCLUSIONS OF LAW

1.  Service connection for lumbar spine degenerative joint 
disease is warranted, exclusive of congenital central canal 
stenosis.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Service connection for a disability of both hips is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Service connection bilateral carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Service connection bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

5.  Service connection for hepatitis B is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

6.  Service connection for tuberculosis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Service connection asbestos exposure is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  At no point prior to March 25, 2008, was a disability rating 
greater than 10 percent warranted, and at no point subsequent to 
March 26, 2008, was a disability rating greater than 30 percent 
warranted for degenerative disc disease of the cervical spine, 
under either the older or the newer rating criteria.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2010).  

9.  Rating the Veteran's cervical spine disability under the 
criteria for intervertebral disc syndrome and incapacitating 
episodes would yield a less favorable disability rating.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5243 (2010).

10.  The criteria for a disability rating greater than 10 percent 
for headaches prior to August 25, 2006, are not met; the criteria 
for a disability rating greater than 30 percent subsequent to 
August 25, 2006, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

11.  A disability rating in excess of 30 percent for irritable 
bowel syndrome/ulcerative colitis is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.112, 4.113, 4.114, 
Diagnostic Codes 7319, 7323 (2010).

12.  A disability rating in excess of 10 percent for a groin rash 
is not warranted.  38 U.S.C.A. § 1115, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2010).

13.  A compensable disability rating for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1115, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was most recently informed of these elements with 
regard to his claims in a letter of May 2008, prior to the most 
recent adjudication of the claims.  

VA medical records, service treatment records, Social Security 
records, and VA examination reports have been obtained and 
reviewed in support of the Veteran's claims.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate.  
The examination reports provide adequate bases for making a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159.  As noted above, the Veteran declined the 
opportunity to present sworn testimony in support of his claims 
during a hearing on appeal.  The Veteran and his representative 
have presented written statements in support of his claims.  All 
relevant records and contentions have been carefully reviewed.  
The Board therefore concludes that the VA's duties to notify and 
assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

When a chronic disease such as arthritis, arteriosclerosis, or a 
chronic disease of the nervous system, becomes manifest to a 
degree of 10 percent within one year of the veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the veteran's period of service.  When 
tuberculosis becomes manifest to a degree of 10 percent within 
three years of the veteran's discharge from service, tuberculosis 
shall be presumed to have been incurred in service, even though 
there is no evidence of the disease during the veteran's period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310.  The United 
States Court of Veterans Appeals (Court) has held that pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of 
a veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

	Degenerative joint disease-lumbar spine

The Veteran contends that his first twenty years of service 
involved physical labor including hand digging, lifting heavy 
nitrogen bottles, and handling large telephone cable bundles for 
burying; all of which caused injury and pain.  He asserts that 
long hours of hard labor had to have an effect on his bones and 
joints, including his back and hips.  

According to the report of the general medical examination 
performed in June 1965 pursuant to the Veteran's enlistment into 
the Air Force, the Veteran's spine and musculoskeletal system 
were deemed to have been normal at that time.  They were again 
deemed normal upon routine medical examinations in May 1976, 
November 1977, and January 1987.

The report of the general medical examination conducted in 
January 1991, prior to the Veteran's discharge from active 
service, shows that his spine and musculoskeletal system were 
deemed to have been normal at that time.  The Veteran checked 
that he did not have and had never had recurrent back pain on the 
medical history portion of the examination report. 

During a December 1991 general VA medical examination, the 
Veteran reported that he had had a low back problem consisting of 
stiffness with a little pain, six to eight years previously when 
he was doing quite a bit of heavy lifting, but that he had had no 
problems with his low back for the previous four to five years.  
The examiner did not record any findings pertinent to the 
Veteran's low back on the examination report.  An X-ray study of 
the lumbosacral spine taken during the examination was 
interpreted as an "essentially negative examination," with no 
significant narrowed disc spaces, although the disc space between 
L5 and S1 was deemed to have been on the lower limits of normal.

A VA treatment report dated in August 1993 reflects that the 
Veteran had experienced a sharp, stabbing pain in his low back 
while running the previous week.  He had not had any difficulty 
urinating.  Following a clinical examination, the assessment was 
of musculoskeletal strain at the L4/L5 level.  X-ray studies 
taken the same month show degenerative disease of the lumbar 
spine, primarily involving the facet joints.

An August 1996 X-ray study of the lumbar spine was interpreted as 
showing a normal spine, with no X-ray abnormality.  A May 1997 VA 
report shows complaints of muscle spasm, chronic low back pain, 
and a history including mild degenerative joint disease of the 
lumbar spine.  

During an October 2000 well-visit, the Veteran reported having 
had low back pain for years.  VA treatment reports show that the 
Veteran was involved in a motor vehicle accident in December 
2002, with subsequent neck and low back pain.  A December 2002 X-
ray study was interpreted as showing degenerative changes and 
disc disease at L1-2.  

A July 2004 magnetic resonance imaging study showed degenerative 
changes in the lumbar spine and severe canal stenosis at L4-5 
with moderate central canal narrowing at L3-4.  An October 2004 
physical therapy assessment reflects that the Veteran had 
significant bilateral hip flexor tightness which was probably 
contributing to compensatory low back pain.  A November 2004 
physical therapy report reflects that the Veteran felt the hip 
flexor exercises had really helped in decreasing his pain and in 
giving him a more upright posture.  The record over the years 
contains multiple references to physical therapy, aimed at 
improving the Veteran's overall posture, reducing muscle spasms, 
and strengthening and stretching the Veteran's core muscles in 
the attempt to reduce his level of back pain.

A January 2007 magnetic resonance imaging scan of the lumbar 
spine was interpreted as showing congenital central canal 
stenosis which was further accentuated by moderate degenerative 
changes.

The Veteran underwent surgery for the lumbar stenosis in 2008.  
The records of this surgery are not currently contained in his 
claims file.  However, the absence of these records does not 
impact upon the determination as to service connection; although 
as explained below, determining the appropriate disability 
ratings to be assigned to the Veteran's low back disability will 
require review of these records.

Thus, upon review of the evidence, it appears that the Veteran's 
back pain is multi-faceted in nature, with congenital stenosis, 
degenerative changes, and muscular issues including hip flexor 
tightness.  Because the stenosis is congenital in nature, service 
connection for this aspect of his low back problem is precluded 
by law.  Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

However, the Board finds that the degenerative changes in the 
Veteran's low back were initially demonstrated for the record in 
1993, as shown by the August 1993 X-ray study.  Given the 
veteran's length of service, the Board holds that the 
degenerative changes may be reasonably associated with his 
service, although they were initially documented just outside the 
one-year statutory presumptive period.  It is reasonable to 
assume that the physical activities in which the Veteran 
participated during twenty-five years of service contributed to 
the degenerative joint disease and facet joint arthritis shown in 
1993.  In reaching this conclusion, the Board notes a medical 
opinion rendered by a VA examiner in August 2008, to the effect 
that the Veteran's lumbar spine arthritis could not be related to 
service because it was first documented in 2003.  In this case, 
the examiner failed to review the record thoroughly and failed to 
note the multiple earlier test results showing degenerative joint 
disease in the lumbar spine.  Because the opinion was based upon 
an inaccurate premise, we hold that it has little probative value 
for our purposes.  

In any case, according the benefit of the doubt to the Veteran's 
claim, we hold that the Veteran's degenerative joint disease of 
the lumbar spine is related to service and thus service 
connection is warranted.  Service connection is denied, however, 
for any aspect of the Veteran's lumbar spine disability which is 
congenital in origin.  

We observe that in assigning disability ratings accurately 
reflective of the Veteran's lumbar spine impairment over the time 
frame that this appeal has been active, the RO will want to 
obtain and review the records reflecting the Veteran's recent 
back surgery.  See O'Connell v. Nicholson, 21 Vet. App. 89 
(2007).  

	Disability of both hips

As above, the Veteran contends that his hip problems originated 
with heavy physical labor during service.

According to the report of the general medical examination 
performed in June 1965 pursuant to the Veteran's enlistment into 
the Air Force, the Veteran's lower extremities and 
musculoskeletal system were deemed to have been normal at that 
time.  They were again deemed normal upon routine medical 
examinations in May 1976, November 1977, and January 1987.

A January 1990 service treatment record reflects that the veteran 
was complaining of chronic knee and hip pain, for which he was 
given Ben Gay cream.

The report of the general medical examination conducted in 
January 1991, prior to the Veteran's discharge from active 
service, shows that his lower extremities and musculoskeletal 
system were deemed to have been normal at that time.  

The Veteran did not complain of any hip problems during the 
December 1991 general VA medical examination.  The report of X-
ray studies performed in August 1993, for the purpose of 
evaluating the Veteran's lumbar spine complaints, includes the 
incidental finding that his sacroiliac joints appeared normal.

VA treatment records dated in June 2000 reflect complaints of 
right hip pain.  An X-ray of the right hip was interpreted as 
negative, however.  During an October 2000 well-visit, the 
Veteran had normal gait with full range of motion.  Hip flexion 
and internal/external rotation was without pain.  VA treatment 
records dated in 2003 and 2004 reflect complaints of pain in both 
hips.  A July 2004 magnetic resonance imaging scan of the left 
hip was interpreted as negative.  An October 2004 physical 
therapy assessment reflects that the Veteran had significant 
bilateral hip flexor tightness.  A November 2004 physical therapy 
report reflects that the Veteran felt the hip flexor exercises 
had really helped in decreasing his pain and in giving him a more 
upright posture.  The report of an April 2005 neurosurgery 
consultation reflects no sacroiliac joint pain.  A July 2006 
complaint of hip and lower back pain was attributed to a muscle 
strain after X-ray studies of the hips and pelvis were 
interpreted as showing no bone, joint, or soft tissue 
abnormality.  Subsequent VA records reflect additional complaints 
of pain in the hip region and his current VA medical problem list 
includes an entry for "pain in joint involving pelvic region and 
thigh."  The June 2008 VA examiner was unable to assess the 
Veteran's hip function due to his inability to stand without 
assistance and his low back pain.

Again, it would appear that the Veteran's hip pain is 
multifactoral in nature.  No firm diagnosis has been rendered, 
although none of the medical evaluators have questioned the 
extent of the pain in the area reported by the Veteran.  However, 
no connection to service is apparent upon careful review of the 
evidence of record.  His hips were deemed to have been normal 
upon discharge from service and again in 1993, confirmed by X-ray 
findings at that time.  The bulk of the documented complaints 
involving his hips and hip pain are dated more than a decade 
after the Veteran's discharge from service.  

The veteran's contention that he has a hip disorder related to 
service is not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the symptoms).  
No medical evaluator has confirmed the Veteran's theory that his 
hip complaints are due to physical labor during service; rather 
his hip pain has been attributed to various potential and likely 
interrelated etiologies:  muscle tightness, sympathetic pain 
referable to his back problems, etc.  Significantly, no medical 
evaluator has identified his hip problems as having been 
proximately caused by, or secondary to any of his service-
connected disabilities.  Thus, the Board finds that the Veteran's 
hip problems did not have their inception during service, and 
arthritis of the hips was not manifest within one year of 
service.  Furthermore, no secondary relationship has been 
identified.  Thus, we hold that service connection for a 
bilateral hip disability is not warranted on a direct, 
presumptive or secondary basis.  The appeal must therefore be 
denied.

	Bilateral carpal tunnel syndrome

According to the report of the general medical examination 
performed in June 1965 pursuant to the Veteran's enlistment into 
the Air Force, the Veteran's upper extremities and his neurologic 
and musculoskeletal systems were deemed to have been normal at 
that time.  They were again deemed normal upon routine medical 
examinations in May 1976, November 1977, and January 1987.

A May 1990 treatment note reflects complaints of tingling in the 
hands and feet.  Neurological examination was normal, with normal 
grip strength.  

The report of the general medical examination conducted in 
January 1991, prior to the Veteran's discharge from active 
service, shows that his neurological system was deemed to have 
been normal at that time.  

Electrodiagnostic testing performed by the VA in March 2003 to 
evaluate the Veteran's complaints of proximal weakness in his 
upper extremities showed no evidence of neuropathy, 
radiculopathy, or myopathy in the median and ulnar muscles and 
nerves.  During a March 2005 VA spine examination, sensory 
testing in both arms was normal.

Electromyography testing performed in August 2005 after the 
veteran complained of pains shooting from his hands up to his 
elbows revealed mild carpal tunnel syndrome in the right wrist.  
The left wrist was normal.  Although the Veteran was deemed a 
candidate for surgical right carpal tunnel release, the Veteran 
decided in September 2005 that he did not desire surgery, but 
would wear a splint instead.  

The Veteran underwent nerve conduction testing in April 2006 to 
evaluate complaints of tingling in all extremities.  The report 
of these studies reveals mild to moderate focal ulnar nerve 
impingement at the elbows bilaterally, but no electrodiagnostic 
evidence of the right median neuropathy seen during the August 
2005 test.  

The report of a May 2008 VA examination and records review shows 
that the veteran does not currently have a diagnosis of carpal 
tunnel syndrome.  The examiner commented that the August 2005 
test results showing right median neuropathy were "re-read and 
negated in 2006 by Dr. S., who states there was no evidence of 
median neuropathy at the time of the EMG/NCV in 2005."  

The Board thus finds that the Veteran does not have a current 
disability involving carpal tunnel syndrome of either wrist.  
There is no evidence of carpal tunnel syndrome during service, 
and only the most equivocal evidence of possible right carpal 
tunnel syndrome many years after service.  A threshold 
requirement for the grant of service connection for any 
disability is that the disability claimed must be shown present.  
38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to disease or injury in service, service connection 
requires competent medical evidence of a current related 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Absent 
evidence of a current disability involving carpal tunnel 
syndrome, the Board holds that service connection is 
inappropriate and the claim therefor must be viewed as invalid.  

	Bilateral hearing loss

The Veteran's audiometric test results (converted from ASA units 
to ISO units) were normal at the time of his June 1965 enlistment 
examination.  His ears and ear drums were also deemed to have 
been normal upon clinical examination in June 1965.  They were 
again deemed normal upon routine medical examinations in May 1976 
and November 1977 and the audiometric testing performed was also 
within normal limits.  An occupational health form, dated in June 
1988, shows that his service work activities from 1965 to 1988 
involved exposure to noise.  Audiometric testing performed in 
January 1991 was within normal limits at all frequency levels.  
The Veteran checked that he did not have and had never had 
hearing loss or ear trouble on the medical history portion of the 
January 1991 examination report.

The report of a VA employment medical examination conducted in 
October 1992 reflects that he had normal hearing for 
conversational purposes at that time.  No audiometric testing was 
performed, however.

During an October 2000 well-visit, the Veteran reported 
experiencing no tinnitus or hearing loss deficits.  In providing 
general medical history during an October 2004 private orthopedic 
consultation, the veteran specified that he had no hearing loss 
or tinnitus.

During a November 2005 VA audiologic examination, the Veteran 
reported noise exposure in Vietnam from working near the flight 
line where aircraft were continuously taking off and landing.  
Upon audiometric testing, however, his hearing was entirely 
within normal limits, with normal audiograms and 100 percent word 
recognition scores in both ears.  The report of a November 2006 
VA audiologic examination reflects a diagnosis of normal 
bilateral hearing, as well.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 200, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the Veteran does not have a disability 
involving bilateral hearing loss.  His hearing acuity has been 
within normal limits upon every audiometric test available for 
review.  Furthermore, his audiometric test results are well 
within the VA standard for impaired hearing, as set forth in 
38 C.F.R. § 3.385.  Again, absent a current disability involving 
hearing loss, the Board holds that service connection is 
inappropriate and the claim therefor must be viewed as invalid.   

	Hepatitis B

The report of a March 1968 medical examination identified as a 
"food handler" examination contains the notation "CHB," with 
no further explanation.  It is reasonable to assume that "CHB" 
is an abbreviation for "chronic hepatitis B," but given the 
lack of explanation, we cannot know this with certainty.  In any 
case, the examiner concluded that the Veteran was qualified to be 
a food handler, so it is reasonable to assume that he was not 
viewed as a carrier of hepatitis or as having an active 
infection.

Records generated by VA when the Veteran was employed at a VA 
medical center in 1992 and 1993 reflect that a hepatitis B test 
in November 1992 was negative, and that he was given the 
hepatitis B vaccination series of three shots in November 1992.

A November 2000 hepatitis blood test was performed by VA after 
the Veteran expressed concern that he had been exposed to 
hepatitis B during service.  Screening tests for hepatitis A, B, 
and C were all negative, and a letter informing him of these 
results was mailed to the Veteran. 

A physician's addendum added to the report of an April 2005 
endoscopy indicates that the Veteran had no history of liver 
disease and that his hepatitis panel was negative.  An August 
2005 liver function test was normal.

In the Veteran's August 2005 claim for service connection, he 
states that he tested positive for hepatitis B on a routine 
examination less than a year after his discharge from service, 
and that he contracted hepatitis while in service.

A November 2005 liver function test was normal.

Upon review, the Board holds that service connection for 
hepatitis B is not warranted.  The only entry in his service 
treatment records which may pertain to hepatitis B is 
unfortunately unclear.  However, there is no indication that the 
Veteran was treated for hepatitis B during service.  His 
contention that he tested positive for hepatitis B on a routine 
examination less than a year after his discharge from service is 
misinformed, as testing in November 1992 was negative.  In sum, 
there is no medical evidence showing that the Veteran contracted 
hepatitis B in service or after service, as all tests have been 
normal, and as his liver function continues to be normal.  
Service connection is not warranted and the benefit sought must 
be denied.

	Tuberculosis

The Veteran's lungs and chest were deemed to have been normal 
upon the June 1965 enlistment examination.  The Veteran checked 
that he did not have and had never had tuberculosis, that he had 
never lived with anyone who had tuberculosis, that none of his 
relatives had had tuberculosis, and that he had never coughed up 
blood on the medical history portion of the June 1965 examination 
report.  A June 1965 chest X-ray was also interpreted as normal.  
His lungs and chest were again deemed normal upon routine medical 
examinations in May 1976, November 1977, and January 1987.  TB 
skin tests and chest X-rays in May 1976 and November 1977 were 
negative.

The Veteran's lungs and chest were deemed to have been normal 
upon the January 1991 medical examination.  The Veteran checked 
that he did not have and had never had tuberculosis, that he had 
never lived with anyone who had tuberculosis, and had never 
coughed up blood on the medical history portion of the January 
1991 examination report.  A January 1991 chest X-ray was also 
interpreted as normal.

The report of a VA chest X-ray taken in December 1991 showed that 
the Veteran's lungs were clear and that his chest was normal.  
Upon clinical examination, his lungs were clear to percussion and 
auscultation with good expansion.

Records generated by VA when the Veteran was employed at a VA 
medical center in 1992 and 1993 reflect that he underwent a pre-
employment tuberculosis screening with a PPD (purified protein 
derivative of tuberculin) test and was cleared for employment in 
October 1992.  In September 1993 he was apparently exposed to a 
patient with tuberculosis and a PPD test in October 1993 was 
positive.  An October 1993 chest X-ray was interpreted as normal.  
He was given a prescription for INH (isonicotinic acid hydrazide) 
therapy in October 1993 and told to return for a follow-up visit 
in six months.  Such an appointment was scheduled in June 1994; 
however, the Veteran did not appear for it.  No further 
information is contained in the employment records, to include 
whether the Veteran was compliant with the medication regimen. 

The veteran completed INH therapy from the VA from April 2005 to 
January 2006.  

Review of the evidence of record is clear that the veteran did 
not have tuberculosis during service.  Rather, he was exposed to 
a patient with tuberculosis in September 1993 when he was 
employed at the VA medical center.  It does not appear that he 
completed the onerous INH medication regimen at that time, 
however, although he did undergo the therapy for tuberculosis in 
2005 and 2006.  Thus, in this case, the documentation shows that 
his exposure to tuberculosis occurred after his discharge from 
service and is unrelated to service.  Because the Veteran had a 
negative tuberculosis test after discharge from service and it is 
well-documented that his exposure to tuberculosis occurred after 
service, the legal presumption of service connection for 
tuberculosis which becomes manifest to a degree of 10 percent 
within three years of service is inapplicable here.  The 
preponderance of the evidence is against the claim, and service 
connection must be denied.  

      Asbestos exposure

Chest X-ray studies conducted in March 1968, May 1976, and 
November 1977 were all interpreted as normal.  The report of an 
October 1984 special purpose medical examination reflects that 
the Veteran had had "possible asbestos exposure" in August 1984 
at Yokota Air Force Base.  An accompanying memorandum indicated 
that the Veteran "may have been exposed to asbestos fibers while 
a trophy case was being built in his work area."  The report of 
pulmonary function studies performed in January 1987 indicates 
that the Veteran was a smoker and that his pulmonary function was 
normal at that time.  A January 1987 cardiac risk form indicates, 
however, that the Veteran was not a smoker.  A January 1991 chest 
X-ray was also interpreted as showing normal lungs.

The report of a VA chest X-ray taken in December 1991 showed that 
the Veteran's lungs were clear and that his chest was normal.  
Upon clinical examination, his lungs were clear to percussion and 
auscultation with good expansion.

Medical history provided during the course of the Veteran's 
coronary artery disease workup and the subsequent surgery is to 
the effect that he had never smoked.  

The Veteran's voluminous VA medical records do not contain 
complaints or findings referable to pulmonary disease.  Although 
he complained of occasional wheezing during a June 2008 VA 
examination, his lungs were deemed to have been normal upon 
examination.  

There is no specific statutory guidance with regard to asbestos- 
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  The information and instructions from 
this circular have been included in the VA Adjudication Procedure 
Manual.  The Court has held that VA must analyze a claim for 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The guidelines 
provide that the latency period for asbestos- related diseases 
varies from 10-45 years or more between first exposure and 
development of disease.  It is noted that an asbestos-related 
disease can develop from brief exposure to asbestos or as a 
bystander.  Medical-nexus evidence is required in claims for 
asbestos related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00. 

In this case, possible asbestos exposure during service is 
documented for the record.  However, no current disability which 
could conceivably be related to such possible exposure is shown 
in the record.  The exposure in and of itself does not constitute 
a disability.  The claim must therefore be denied due to the 
absence of a current disability.  However, we emphasize the 
guidance set forth above, that the latency period for asbestos- 
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  If the Veteran develops, in 
the future, any sort of pulmonary disease which is linked to 
asbestos exposure, he is advised to file a claim for such 
disability at that time.  

Increased rating claims

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If a veteran has an unlisted 
disability, it will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted disease or 
injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a grant 
of service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an increased 
rating, it is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 C.F.R. § 
4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell.  In another relevant precedent, the Court noted that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In reaching this conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

	Degenerative disc disease of the cervical spine

Service connection for degenerative disc disease of the cervical 
spine was granted in a March 1996 rating decision, effective as 
of the Veteran's discharge from service.  The grant was based 
upon newly-received service treatment records including the 
report of a 1991 magnetic resonance imaging scan showing 
multilevel disc disease from C3 to C7.  

The Veteran filed a claim for an increased disability rating in 
August 2003.  The disability rating was increased from 10 to 
30 percent effective in March 2008, reflecting the date that the 
veteran reported increased cervical spine symptomatology during a 
VA treatment visit.  Subsequent examination and testing confirmed 
an increase in symptomatology and a corresponding decrease in 
range of cervical spine motion.  Service connection for ulnar 
neuropathy of both arms was granted in a September 2008 rating 
decision.

VA pharmacy records show that the Veteran has taken prescription 
pain medication as well as other anti-inflammatory medication for 
the control of arthritis symptomatology throughout the entire 
appeal period.  

The Veteran was involved in a motor vehicle accident in December 
2002 and reported having severe pain in his lower back and neck.  
When he was seen several days later at the VA, he reported that 
he had seemed ok at the time of the accident, but had since 
developed some discomfort in his left side, including his neck.  
Clinical examination revealed tight muscles on the left side.  X-
ray studies were interpreted as normal, however.

Electromyograph testing of the Veteran's upper extremities was 
performed in March 2003 to evaluate his complaints of proximal 
weakness in his upper extremities during the previous year.  It 
was noted that the veteran was very active, working as a referee 
for several games per week.  The test results were interpreted as 
showing no electrodiagnostic evidence of neuropathy, 
radiculopathy, or myopathy in the upper extremities muscles or 
nerves.

The Veteran was involved in a single-car motor vehicle accident 
in September 2004, when his car hydroplaned into the median 
strip, and "jerked around."  He complained of neck and shoulder 
pain afterward.  When he was evaluated five days after the 
accident, his cervical spine was nontender to palpation, he 
demonstrated normal flexion and extension, normal rotation of his 
neck, and normal strength and tone of both upper extremities.  X-
rays were negative for fracture, although they showed the same 
degenerative joint disease as previous films.  The diagnostic 
assessment was of back strain; the Veteran was given a muscle 
relaxant for muscle spasm and strain.  

The report of a March 2005 VA examination shows that the veteran 
reported having no incapacitating episodes or flare-ups 
associated with cervical spine disease.  In fact, he reported 
having very few symptoms involving his neck.  There was no 
ankylosis of the cervical spine; and no muscle spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness of the 
cervical sacrospinal muscles.  He demonstrated cervical spine 
flexion and extension of 0 to 45 degrees, left and right lateral 
flexion of 0 to 45 degrees, and left and right lateral rotation 
of 0 to 80 degrees.  There was no additional limitation of motion 
on repetitive use of the joints due to pain, fatigue, weakness, 
or lack of endurance.  Sensory examination was normal in both 
arms.  X-rays were interpreted as showing moderate degenerative 
disc disease at C3-4 and C4-5.  

Service connection for ulnar neuropathy affecting both arms was 
granted effective in August 2005.  Careful review of the decision 
and the medical opinion upon which it was based, however, shows 
that the grant was rendered as directly related to service, 
rather than as a separately-rated neurologic manifestation of the 
Veteran's service-connected cervical spine disability.

A November 2005 X-ray study of the cervical spine was interpreted 
as showing moderately severe degenerative disc disease at C3-C4 
and C4-C5, with small uncinate process spurs bilaterally at these 
levels resulting in mild narrowing of the C3-C4 and C4-C5 neural 
foramina bilaterally.  The Veteran was instructed to continue 
taking his anti-inflammatory arthritis medication.

According to the report of a November 2006 VA examination, the 
Veteran stated his symptoms were stable in that although he had 
pain with range of neck motion, he did not have flare-ups as he 
did not stress his neck.  He continued to take arthritis 
medication.  Upon clinical examination there was no muscle 
weakness, atrophy, spasm, and no joint swelling, effusion, or 
tenderness.  There was no ankylosis.  He demonstrated cervical 
spine flexion of 0 to 45 degrees, extension from 0 to 35 degrees, 
left and right lateral flexion of 0 to 25 degrees, and left and 
right lateral rotation of 0 to 40 degrees.  The examiner noted 
pain in all the extremes of motion.  There was no additional 
limitation of motion on repetitive use of the cervical spine due 
to pain, fatigue, weakness, or lack of endurance, however.  The 
examiner rendered a diagnosis of degenerative disc disease of the 
cervical spine, and commented that impairment from the Veteran's 
service-connected cervical spine disability rendered him 
unemployable as to any occupation involving heavy physical work, 
but not for sedentary occupations.  Additionally, the cervical 
spine disability had mild to moderate impact upon various daily 
activities including chores, exercise, sports and recreation.  

The veteran underwent another VA examination in June 2008.  Upon 
examination, there was no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness in the cervical spine region.  
Range of motion testing revealed 10 degrees of flexion, 5 degrees 
of extension, 10 degrees of left and right lateral flexion, 
70 degrees of left and right lateral rotation; all with objective 
evidence of pain on motion.  There were no additional limitations 
after three repetitions of range of motion, however.  There were 
no incapacitating episodes related to intervertebral disc 
syndrome.  The examiner opined that the Veteran's cervical spine 
disability would have a severe effect upon his ability to perform 
chores and to participate in exercise and sports, moderate impact 
upon activities such as shopping, traveling, and driving; and 
mild impact upon bathing, dressing, grooming, etc.  She also 
opined that cervical spine degenerative disc disease would have a 
moderate to severe effect upon his ability to perform physical or 
sedentary employment due to limited range of motion and pain.

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The RO and 
the Board have a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases involving 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
provisions of 38 C.F.R. § 4.10 mandate that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical examiners 
must furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects of 
the disability upon the person's ordinary activity.

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability to 
perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful 
motion with joint or periarticular pathology and unstable joints 
due to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  The Court has held that examinations upon 
which the rating decisions are based must adequately portray the 
extent of functional loss due to pain 'on use or due to flare- 
ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Under 
section 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when pain 
sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare- 
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In September 2003, during the course of this appeal, the criteria 
for evaluating neck disabilities changed.  All applicable 
versions of the rating criteria will be considered, but the new 
criteria may only be applied as of their effective date (i.e., at 
no earlier date).  See VAOPGCPREC 3-2000.  

The rating criteria in effect prior to September 2003 provided 
for the assignment of 10, 20, and 30 percent ratings for 
limitation of motion of the cervical spine, depending on whether 
the limitation was slight, moderate, or severe respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The words 
"slight," "moderate," and "severe" were not defined in the VA 
Schedule for Rating Disabilities.  Rather, all the medical 
evidence was to be evaluated to determine the appropriate rating 
that would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  

Applying the older criteria to the Veteran's case yields the 
conclusion that higher disability ratings are not warranted under 
these criteria at any point during the appeal period.  The report 
of the March 2005 VA examination shows that the Veteran's range 
of cervical spine motion was entirely within normal limits at 
that point.  Although his range of motion had decreased by the 
November 2006 VA examination, we find that it could most 
reasonably be described as "slight" limitation of neck motion 
at that point in time, as well, thus warranting a 10 percent 
disability rating.  "Severe" limitation of motion, using the 
older terminology, was not shown until the June 2008 VA 
examination.

Effective in September 2003, degenerative joint disease of the 
cervical spine is to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  A 10 percent disability 
rating is assigned when forward flexion of the cervical spine is 
greater than 30 degrees, but not greater than 40 degrees; or the 
combined range of motion of the cervical spine is greater than 
170 degrees but not greater than 335 degrees; or when there is 
muscle spasm, guarding, or localized tenderness not resulting or 
abnormal gait or abnormal spinal contour.  A 20 percent 
disability rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the cervical spine 
is not greater than 170 degrees; or when muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Range of cervical spine motion is pictorially 
illustrated in Plate V of the same regulation.  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is defined as zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are zero to 
80 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a.

According to the General Rating Formula for Diseases and Injuries 
of the Spine, the currently-assigned 30 percent disability rating 
reflects symptoms such as forward flexion of the cervical spine 
to 15 degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned in 
cases of unfavorable ankylosis of the entire cervical spine.  A 
higher disability rating is warranted only in the case of 
unfavorable ankylosis of the entire spine (100 percent).  The 
General Rating Formula specifies that the formula must be applied 
regardless of symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It additionally provides that 
any associated objective neurologic abnormalities must be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

Applying the governing rating criteria to the facts of the 
Veteran's case, the Board notes that prior to the examination 
report dated in June 2008, his range of cervical spine motion 
test results fit squarely within the parameters set forth for the 
10 percent disability rating, as he demonstrated forward flexion 
greater than 30 degrees throughout the time period at issue.  
Furthermore, his combined range of motion results reflect the 
level of limitation of thoracolumbar back motion envisioned for 
the 10 percent disability rating.  It is the report of the June 
2008 VA examination which provides the range of motion 
measurements supporting the award of a 30 percent disability 
rating, as the Veteran was able to manage forward flexion of only 
10 degrees, with pain upon all cervical spine motion.  As noted 
above, the RO assigned an effective date of March 2008, based 
upon the Veteran's complaints during a VA treatment visit.  It is 
the Board's assessment that a disability rating greater than 
10 percent prior to March 2008 is not warranted, as an increase 
in cervical spine impairment is not shown in the record prior to 
that date.  

The next question is whether a disability rating greater than 
30 percent is warranted from March 2008 forward.  Upon review of 
the evidence, the Board finds that the 30 percent disability 
rating is the most appropriate to compensate the Veteran for his 
currently-shown level of impairment, as he does not meet the 
criteria for the award of a higher disability rating.  In this 
case, all the medical evidence of record is clear that the 
Veteran does not have ankylosis of any part of his spine.  As 
such, a higher disability rating under Diagnostic Code 5242 is 
not warranted.  Although we acknowledge that the Veteran 
experiences significant pain, the intention of the drafters of 
the General Rating Formula is clear that his pain is already 
encompassed in the 30 percent disability rating assigned.

It is not shown that the Veteran has any neurological impairment 
related to his cervical spine disability, other than the ulnar 
neuropathy of uncertain etiology, for which service connection is 
already in effect.  Consideration of an additional separate 
rating based upon neurological impairment is thus not warranted.

The Veteran also carries a diagnosis of degenerative disc disease 
in the cervical region.  Intervertebral disc syndrome is 
currently evaluated either on the total duration of 
incapacitating episodes over the previous twelve months or by 
combining under 38 C.F.R. § 4.25 (the combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method resulted in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  When rating intervertebral disc syndrome based upon 
incapacitating episodes, and the incapacitating episodes have a 
total duration of at least six weeks during the past twelve 
months, a disability rating of 60 percent is provided.  When the 
incapacitating episodes have a total duration of at least four 
weeks but less than six weeks during the past twelve months, a 
disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The provisions of Diagnostic Code 5243 
have been in effect throughout the appeal period; thus no 
comparison with prior regulations is necessary.  

In this regard, although voluminous medical records have been 
obtained for review, none of them indicate that the Veteran has 
been prescribed bed rest on account of his neck problems.  
Furthermore, the VA examiners in March 2005 and June 2008 
specified that the Veteran did not require bed rest, and did not 
have incapacitating episodes as defined in the governing 
regulation.  Although several VA examiners have indicated the 
Veteran is unsuited for occupations requiring physical work, and 
the veteran himself asserts that he cannot stand or sit for long 
periods of time, this is not the specific type of incapacitation 
envisioned by the drafters of the binding regulation set forth 
above.  Thus, it is the other method, that of combining 
orthopedic and neurological manifestations, which yields the 
greater benefit for the Veteran in this case.

The Board recognizes the Veteran's increasing limitations due to 
his service-connected neck problem.  The Veteran's own testimony 
and other statements attest to the fact that the Veteran is 
limited in his activity and can no longer enjoy many of the 
activities which he used to perform.  While the Board is 
sympathetic to this situation and the Veteran's frustration with 
it, there is no basis under law for the assignment of a 
disability rating greater than 10 percent from August 2003 to 
March 2008 or for the assignment of a disability rating in excess 
of 30 percent from March 2008 onward, under either the older or 
the newer set of criteria.  The preponderance of the evidence is 
against the claim and the appeal for a higher disability rating 
must be denied.

	Headaches

Service connection for headaches was granted in March 1996, based 
upon the opinion of a VA examiner that the Veteran's headaches 
were related to his service-connected cervical spine problems.  A 
10 percent disability rating was assigned effective as of the 
Veteran's discharge from service.  The Veteran filed a claim for 
an increased disability rating on December 6, 2006.  The 30 
percent disability rating, which is currently in effect, was 
assigned effective in August 2006 based upon the Veteran's 
contemporaneous report of experiencing headaches with greater 
frequency. 

A November 2005 VA treatment report includes the Veteran's 
complaint that he had started to have headaches again and that he 
was having lots of headaches.  The report of a November 2006 VA 
general medical examination includes the Veteran's statement that 
he had last experienced headaches a few years ago and had not had 
headaches for a long time.  The examiner declined to render a 
diagnosis as to headaches and commented that headaches would have 
no effect upon the Veteran's employability or daily activities.  
In the December 2006 claim, however, the Veteran asserted that he 
was experiencing prostrating headaches several times a week, 
during which he experienced nausea and had to lie down in a dark 
room.  

Several treatment notes dated in March 2007 pertain to headaches 
apparently associated with sinus problems.  An August 2007 
statement from the Veteran was to the effect that he had to lay 
flat on a couch or bed and experienced nausea during attacks of 
migraine headaches.

During a June 2008 VA examination, the Veteran reported that his 
headaches had occurred on average three times a month during the 
previous year and that each one lasted one to two days.  Some 
headaches are associated with ringing in his ears, some with 
throbbing; some are associated with auras, sensitivity to lights 
and noise.  Most were prostrating.  The examiner opined that the 
Veteran's headaches would have a mild effect upon his ability to 
perform physical or sedentary employment, and a mild effect upon 
daily activities.  

During the appeal period, the Veteran has not taken any 
particular prescription medication for headaches on an on-going 
basis; rather he has indicated upon several different occasions 
that he believes he takes so much other pain medication that his 
headache pain is often relieved at the same time.  

Under Diagnostic Code 8100, headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Headache disorders with characteristic prostrating attacks 
occurring on an average once a month warrant a 30 percent 
disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

Applying the regulatory criteria to the evidence of record, the 
Board is disinclined to disturb the ratings assigned by the RO.  
The evidence dated prior to August 2006 does not establish that 
the Veteran had prostrating headache attacks once a month so as 
to warrant a disability evaluation greater than 10 percent at any 
point between December 2005 (one year prior to receipt of the 
Veteran's claim for an increased rating-Hart) and August 2006 
(the effective date of the 30 percent disability rating.  The 
November 2005 treatment report is not specific enough as to the 
frequency and intensity of the Veteran's headaches to support a 
higher rating, especially when viewed in conjunction with his 
November 2006 statement that he had not had any headaches for 
several years.  

Review of the evidence of record throughout the appeal period 
does not support the assignment of a disability rating greater 
than 30 percent either.  At no point is it shown that the 
Veteran's headaches by themselves are so frequent or prolonged 
that they are productive of severe economic inadaptability.  
Despite the Veteran's report during the June 2008 examination 
that he experienced prostrating headaches which required him to 
lie down in a darkened room approximately three times a month, 
the VA examiner opined that the headaches would only have a mild 
effect upon his employability.  The preponderance of the evidence 
is against the claim for an increased disability rating greater 
than 10 percent prior to August 24, 2006 and greater than 
30 percent after August 25, 2006.  The appeal must therefore be 
denied.

	Irritable bowel syndrome/ulcerative colitis

Service connection for irritable bowel syndrome was granted 
effective upon the Veteran's discharge from service, based upon 
numerous reports of complaints and treatment for gastrointestinal 
complaints in the Veteran's service medical records.  When the 
Veteran's diagnosis was subsequently expanded to include 
ulcerative colitis, the two diseases have been rated together, as 
related, coexisting abdominal conditions.  The currently-assigned 
30 percent disability rating has been in effect throughout the 
entire appeal period.

VA medical records dated throughout the appeal period reflect 
complaints and treatment for gastrointestinal complaints.  

A May 2003 colonoscopy with large bowel biopsy showed active 
inflammatory bowel disease.  The report of a July 2004 endoscopy 
procedure and the subsequent pathology report show the Veteran 
had ulceration along with acute and chronic inflammation 
consistent with active inflammatory bowel disease.  The report of 
a March 2005 colonoscopy reflects findings of continuous 
ulcerated mucosa in the rectum and ulcerative proctitis.  The 
pathology report, dated in April 2005, shows active colitis.  

A November 2005 colonoscopy showed active ulcerative colitis at 
10 cm and 20 cm into the colon, but no pathologic abnormalities 
beyond 20 cm.  A December 2005 treatment note reflects that 
treatment for ulcerative proctitis was complicated by the 
Veteran's on-going INH therapy for tuberculosis, as the most 
effective medication for the ulceration could not be taken 
concurrently with the INH and if taken after the course of INH 
had been completed, it increased the risk of active tuberculosis 
infection.

A February 2006 gastroenterology note reflects that the Veteran 
denied any bloody stools since his heart bypass surgery, and that 
he had self-discontinued all medications, including the use of 
proctofoam, without complaint related to his colitis.  His 
physician encouraged him to restart the medication, given the 
findings of active disease on the November 2005 colonoscopy.

A July 2006 gastroenterology progress note reflects the Veteran's 
continued complaints of three to four episodes of hematochezia 
daily.  The treating physician suggested a trial of stronger 
medication, since the Veteran had finished his course of INH 
therapy; however, the Veteran was hesitant to try anything 
stronger.  At the time of an August 2006 gastroenterology 
appointment, the veteran reported that the condition had 
improved, however.

During a November 2006 VA examination, the Veteran reported that 
he was again being treated with weekly injections of Methotrexate 
in addition to daily oral medication and his symptoms had 
improved to between two to three bowel movements per day without 
blood.  

The Veteran underwent a course of Prednisone steroid therapy in 
March 2007; however, his hematochezia returned after 
discontinuing the Prednisone.  His treating gastroenterologist 
again suggested some stronger medication; however, the Veteran 
was resistant, intending to try sitz baths and diet control 
instead.  

In September 2007, the Veteran's treating physician assessed that 
the Veteran's ulcerative proctitis was at baseline, with no 
hematochezia, and that the Veteran was currently doing well.  The 
Veteran underwent a colonoscopy in November 2007.  According to 
the pathology report, there was no evidence of active colitis or 
dysplasia at any point in the rectum, colon, or cecum.  A January 
2008 gastroenterology clinic note includes the Veteran's report 
that he was having hematochezia again.  A clinic note dated in 
February 2008, however, reflects the physician's assessment that 
the Veteran's ulcerative proctitis was well controlled.  
Similarly, the June 2008 VA examiner described the Veteran's 
ulcerative colitis and irritable bowel disease as stable with 
medication.

Governing regulations provide that related and/or coexisting 
gastrointestinal diseases such as the Veteran's irritable bowel 
syndrome and ulcerative colitis produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbances innutrition.  
Consequently, they do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.  Therefore, ratings under Diagnostic Codes 
7301 to 7329, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

With respect to evaluating weight loss related to a 
gastrointestinal disease, 38 C.F.R. § 4.112 provides the guidance 
that the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, sustained 
for three months or longer.  The term "minor weight loss" means 
a weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The phrase 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the disease.  
38 C.F.R. § 4.112.

Diagnostic Code 7319 provides criteria for rating irritable colon 
or bowel syndrome.  Severe irritable colon syndrome causing 
diarrhea, or alternating diarrhea and constipation, with more or 
less constant abdominal distress is rated as 30 percent 
disabling.  Moderate irritable colon syndrome causing frequent 
episodes of bowel disturbance with abdominal distress is rated as 
10 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Diagnostic Code 7323 provides criteria for rating ulcerative 
colitis.  Pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscesses, is rated as 100 percent 
disabling.  Severe ulcerative colitis manifested by numerous 
attacks a year and malnutrition, with health only fair during 
remissions, is rated as 60 percent disabling.  Moderately severe 
ulcerative colitis, with frequent exacerbations, is rated as 
30 percent disabling, while moderate ulcerative colitis, with 
infrequent exacerbations, is rated as 10 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7323.

Upon review of the evidence of record, the Board finds that the 
currently-assigned 30 percent disability rating more nearly 
approximates the Veteran's impairment resulting from irritable 
bowel syndrome/ulcerative colitis.  The records reflect frequent 
exacerbations of ulcerative colitis, with diarrhea and more or 
less constant abdominal distress.  Furthermore, we observe that 
the Veteran has been prescribed some powerful medication for 
control of his ulcerative colitis, indicating the severity of the 
condition.  However, nowhere in the evidence of record is it 
shown that the Veteran has experienced any malnutrition as a 
result of his gastrointestinal disease.  There is no indication 
whatsoever of any related weight loss, and no concern on the part 
of his medical care providers over nutritional compromise is 
reflected in the medical records.  Thus, we conclude that his 
ulcerative colitis is not so severe as to warrant a disability 
rating in excess of 30 percent for irritable bowel 
syndrome/ulcerative colitis.  The preponderance of the evidence 
is against the claim and the appeal must be denied.  

	Groin rash

Service connection for a chronic groin rash was granted effective 
upon the Veteran's discharge from service based upon the 
Veteran's service treatment records and findings during the 
December 1991 VA examination.  A 10 percent disability rating was 
assigned effective in August 2003 based upon the report of a 
November 2003 VA examination showing multiple affected areas of 
the rash.

VA pharmacy records throughout the appeal period reflect active 
prescriptions for various anti-fungal creams.  A July 2005 VA 
primary care report shows a complaint of a rash in his groin, 
which seemed to be clearing up.  He was told that it was OK to 
use the clotrimazole cream he had previously been given for 
athletes' foot in his groin for flares of the rash.  A July 2007 
telephone note reflects a rash that was red, but not draining or 
painful.  It was controlled with clotrimazole cream and warm 
compresses.  

The report of a December 2007 dermatology treatment visit 
reflects that there was no rash of the groin present at that 
time.  There was no rash or scarring apparent during a June 2008 
VA examination and the Veteran reported that the problem was 
improved with the use of the prescribed cream.  In any case, the 
examiner noted that the rash would affect less than 5 percent of 
the Veteran's total body area.

The Veteran's groin rash is rated under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7813, which provides criteria 
for rating dermatophytosis, including tinea unguium.  Under 
Diagnostic Code 7813, adjudicators are instructed to rate tinea 
unguium under the criteria for scarring, or dermatitis, depending 
upon the predominant disability.  

As the Veteran does not have significant scarring, we turn to the 
criteria set forth for the evaluation of dermatitis, which are 
set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 
60 percent disability rating is warranted when more than 
40 percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required during the previous 12 month period.  A 30 percent 
disability rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; systemic therapy such as  corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the previous 12 month 
period.  A 10 percent disability rating is warranted when at 
least 5 percent, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent, or exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the previous 
12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  We 
note that although many of the Diagnostic Codes pertaining to the 
evaluation of skin disabilities were revised effective in October 
2008, the criteria set forth in Diagnostic Code 7806 remained the 
same.  Thus, this set of criteria has remained in force 
throughout the appeal period at issue here.

The Veteran has not required corticosteroids or immunosuppressive 
drugs for the control of his groin rash during the appeal period.  
It also appears that the rash has not been constant, with periods 
of exacerbation and remission.  It would appear to be mostly 
controlled by the application of anti-fungal creams.  Upon 
review, we find that the criteria for the next higher disability 
rating of 30 percent are not met, as there is no indication the 
rash affects as much as 20 percent of the Veteran's entire body 
area, and as he did not require corticosteroids or 
immunosuppressive drugs.  Similarly, the criteria for a 
disability rating greater than 30 percent are not met either.  In 
conclusion, the Board holds that the currently-assigned 10 
percent disability rating is the most appropriate rating for the 
Veteran's groin rash and that the preponderance of the evidence 
is against the assignment of a higher rating. 

	Hemorrhoids

Hemorrhoids which cause persistent bleeding with secondary 
anemia, or with fissures are rated as 20 percent disabling.  
Large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences are rated as 
10 percent disabling.  Mild or moderate hemorrhoids are rated as 
noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7336.

VA medical records dated throughout the appeal period reflect 
active prescriptions for the treatment of hemorrhoids.  The 
presence of hemorrhoids was noted upon multiple occasions, in the 
context of treatment and evaluation of the Veteran's ulcerative 
colitis.  

During the June 2008 VA examination, a history of hemorrhoids 
which flared in conjunction with the Veteran's ulcerative 
proctitis was recorded; however, no hemorrhoids were present upon 
clinical examination.  

Upon review of the evidence of record, the Board finds that the 
Veteran's hemorrhoids are more accurately described as mild or 
moderate, and thus are nearly analogous to the criteria set forth 
for the currently-assigned noncompensable disability rating.  
There is no evidence whatsoever of secondary anemia, or 
hemorrhoidal fissures; thus the criteria for a 20 percent 
disability rating are not met.  At no point in the record were 
hemorrhoids noted to have been large or thrombotic, or remarkable 
in any way.  As no hemorrhoids at all were identified during the 
June 2008 examination, the Veteran's hemorrhoids cannot be 
described as large, thrombotic, irreducible, or having excessive 
redundant tissue.  Thus, the criteria for a 10 percent disability 
rating are not met either.  The preponderance of the evidence is 
against the assignment of a compensable disability rating for 
hemorrhoids.



Extra-schedular consideration

Generally, evaluating a disability using either the corresponding 
or analogous Diagnostic Codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, 
VA has authorized the assignment of extraschedular ratings and 
provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, [C & P], upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Neither the RO nor the Board is permitted to assign 
an extraschedular rating in the first instance; rather the matter 
must initially be referred to those officials who possess the 
delegated authority to assign such a rating.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 
423 (2009).  

In the current case, the Board finds that the schedular criteria 
are adequate to evaluate the Veteran's level of disability and 
symptomatology with respect to each of the service-connected 
disabilities evaluated above.  No referral to the Under Secretary 
for Benefits or the Director of VA's Compensation and Pension 
Service would thus appear to be warranted.  With regard to the 
Veteran's contention that his service-connected disabilities, 
taken together in the aggregate, cause unemployability; this 
claim is not yet ripe for review, as his claim for a TDIU, 
assumed to include every possible theory of entitlement, is 
addressed in the REMAND portion of the decision below.


ORDER

Service connection for degenerative joint disease of the lumbar 
spine, excluding all congenital spinal malformations, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for disability of both hips is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis B is denied.

Service connection for tuberculosis is denied.

Service connection for asbestos exposure is denied.

A disability rating greater than 10 percent prior to March 25, 
2008, and a disability rating greater than 30 percent subsequent 
to March 26, 2008, for degenerative disc disease of the cervical 
spine is denied. 

A disability rating greater than 10 percent for headaches prior 
to August 25, 2006, and a disability rating greater than 
30 percent subsequent to August 25, 2006, is denied.

A disability rating greater than 30 percent for irritable bowel 
syndrome/ulcerative colitis is denied.

A disability rating greater than 10 percent for a groin rash is 
denied.

A compensable disability rating for hemorrhoids is denied.


REMAND

	Lumbar radicular paresthesias of both legs

According to the report of the general medical examination 
performed in June 1965 pursuant to the Veteran's enlistment into 
the Air Force, the Veteran's lower extremities and his neurologic 
and musculoskeletal systems were deemed to have been normal at 
that time.  They were again deemed normal upon routine medical 
examinations in May 1976, November 1977, and January 1987.

Emergency room reports dated in December 1989 and January 1990 
reflect that the Veteran complained of chronic pain and tingling 
in his left leg.  He had full range of motion in his hip, and 
normal neurological examinations.  No apparent cause was 
identified and he was referred for stretching exercises.  He 
reported to the family practice clinic later in January 1990, 
complaining of hip pain.  He was given a prescription for 
Tolectin, a medication used to treat osteoarthritis.

The report of the general medical examination conducted in 
January 1991, prior to the Veteran's discharge from active 
service, shows that his lower extremities, spine, and 
neurological system were deemed to have been normal at that time.  
The Veteran checked that he did not have and had never had 
recurrent back pain or neuritis on the medical history portion of 
the examination report. 

VA treatment reports dated from 2003 until the present contain 
multiple complaints of numbness and tingling in both legs.  An 
August 2004 treatment report includes the Veteran's history of 
having a two-year history of low back pain, which had worsened 
recently to include numbness in both legs.  During an October 
2004 private orthopedic consultation, the Veteran reported low 
back pain which was a constant mild to moderate sharp pain 
localized in his lower back and radiating down both lower 
extremities to his calves.  During a March 2005 VA spine 
examination, sensory testing in both legs was normal.

The report of an April 2005 neurosurgical consultation reflects 
the Veteran's complaints of pain in his low back, radiating down 
the posterior aspects of his thighs and calves.  Upon 
examination, the Veteran's lower extremities were deemed 
neurologically intact.  The physician assessed a possible L4 
radicular distribution, based in part upon the magnetic resonance 
image findings reported above, showing moderate central stenosis 
at L3-4-5.  The physician also commented that the stenosis was 
both congenital and acquired in etiology.  

A March 2006 treatment report reflects the Veteran's complaints 
of leg pain.  Upon examination the physician noted some mild 
symptoms of claudication, and possible arterial insufficiency.  
The Veteran underwent nerve conduction testing in April 2006 to 
evaluate complaints of tingling in all extremities.  The report 
of these studies reveals that nerve conduction studies of both 
legs were normal.  He underwent vascular testing in May 2006, 
which was interpreted as normal, with no evidence of 
hemodynamically significant arterial disease at rest or after 
exercise in either leg.  The Veteran reported during the testing 
that he could walk a "distance" with no problems.

A July 2006 records review and problem summary performed by a 
nurse practitioner contains a diagnosis of lumbar radicular 
paresthesias to the bilateral lower extremities involving 
neuritis in both legs.  The basis for this diagnosis is not 
specified, however.

The report of a March 2007 neurosurgery visit reflects that the 
Veteran had been experiencing pain in both legs radiating down 
his thighs into his calves with numbness and tingling in his 
feet, but that these symptoms had improved following a month of 
physical therapy aimed at improving his gait, posture, and 
flexibility.  The Veteran reported he was very pleased with the 
result of the physical therapy.  

Based upon this body of evidence, it is clear that the Veteran 
has radiating pains in his legs.  However, it is unclear whether 
these pains are related to his now-service-connected lumbar spine 
degenerative joint disease, given that the April 2006 nerve 
conduction studies were normal.  Thus, prior to further review of 
this claim, additional evidentiary development is warranted.  In 
particular, an informed medical opinion is needed as to whether 
the Veteran's leg pains are caused by his service-connected 
lumbar degenerative joint disease, and if so, what portion of the 
radiculopathy is congenital in nature vs. acquired pathology.  
Additionally, as the Veteran continues to seek VA medical care, 
and apparently underwent a lumbar laminectomy surgical procedure 
in July 2008, his VA medical records must be updated for the 
file.

	Cardiac disability 

The Veteran contends his heart problems began in service.  He 
notes that he underwent several electrocardiogram tests during 
service on account of chest pain and cardiac complaints.  We 
observe at the outset that the Veteran is competent to report and 
describe his chest pain during service, but as a non-medical 
expert, he is not competent to attribute that chest pain to a 
current disability involving heart disease.  Thus, the Board 
finds that further medical opinion is required to investigate the 
Veteran's assertion that chest pain in service is related to a 
currently-shown disability.

Review of the Veteran's general medical examination conducted in 
June 1965 upon his entrance into the Air Force shows that his 
heart was deemed to have been normal at that time.  His sitting 
pulse rate was 70.  A March 1968 chest X-ray was negative.  A 
July 1975 report shows that the Veteran had experienced chest 
pain of uncertain etiology, but was in no distress at the time of 
his appointment.  His heart was again deemed normal upon routine 
medical examinations in May 1976, November 1977, and January 
1987.  His sitting pulse rate in May 1976 was 60, and in November 
1977 it was 80.  

A January 1987 coronary artery risk evaluation yielded the 
conclusion that the Veteran was at a low risk of developing 
coronary heart disease.  An electrocardiogram test in January 
1987 was interpreted as abnormal due to sinus bradycardia.  The 
report of an annual physical examination in February 1987 
reflects that he had sinus bradycardia, but his cardiac status 
was otherwise normal.  His sitting pulse rate during that 
examination was 60.  A February 1987 emergency room report 
reflects a pulse rate of 60.  His sitting pulse rate as measured 
prior to discharge from service in January 1991 was 56.  He was 
noted to have a normal heart and normal vascular system with 
regular coronary rate and rhythm and good pedal pulses.  The 
Veteran checked that he did not have and had never had heart 
trouble, palpitation, or a pounding heart on the medical history 
portion of the January 1991 examination report.  An 
electrocardiogram test in January 1991 was interpreted as 
abnormal due to sinus bradycardia.  A January 1991 X-ray study 
was interpreted as showing a normal heart.

Reports of electrocardiogram tests dated in January 1987 and 
January 1991 show sinus bradycardia, deemed as "abnormal" upon 
both occasions.  (A sitting heart or pulse rate of less than 
sixty beats per minute is generally considered to represent 
bradycardia.)  No adverse effects of the bradycardia were 
identified, and no particular follow-up or precautions were 
identified in the Veteran's service treatment records.  

The report of a VA chest X-ray taken in December 1991 showed that 
the Veteran's heart was deemed to have been normal.  Upon 
examination, his pulse rate was 74.  He had normal sinus rhythm 
and heart sounds, with no murmur, heaves, detectible point of 
maximal impulse or increased percussion. 

A March 1992 VA treatment report reflects a pulse rate of 60.  
During two separate visits in June 1992, he had a pulse rate of 
68 and 76.  The report of a VA employment medical examination 
conducted in October 1992 reflects that his pulse rate was 64.

During an Agent Orange Registry Examination conducted in November 
1996, the Veteran reported having had rheumatic fever as a child, 
but no cardiac symptoms.  Upon clinical examination his heart was 
noted to have regular rate and rhythm, with no murmurs, clicks, 
or gallops noted.  

The report of an October 2004 VA medical visit shows a pulse rate 
of 77.  In November 2004, his pulse was 70.  In December 2004, 
his pulse rate was 80 and regular.  In July 2005 his pulse rate 
was 66.  His pulse was 68 during a September 2005 VA treatment 
visit.

The initial indication of cardiac disease in the Veteran's 
voluminous medical records consists of a November 2005 complaint 
of atypical chest pain.  A diagnostic heart catheterization was 
performed in December 2005, which revealed significant coronary 
artery disease and lifestyle-limiting angina.  The veteran 
underwent a five-vessel coronary artery bypass graft in January 
2006.  A March 2006 treatment report reflects a regular pulse 
rate of 60, with no murmurs, gallops, or rubs.  A July 2006 VA 
examination report reflects a regular pulse rate of 80.  The 
diagnosis rendered was of coronary artery disease, status post 
coronary artery bypass surgery.  No diagnosis of bradycardia or 
other arrhythmia was rendered.  

A January 2008 medical record reflects a pulse rate of 50.  The 
report of the Veteran's most recent VA examination, performed in 
August 2008, reflects a pulse rate of 126 and contains the 
notation that the Veteran had a heart rhythm condition on 
[electrocardiogram] within one year following military service, 
and that he continues to have "this same Bradycardia condition 
which has never required any treatment."  The August 2008 
examiner was only asked to resolve the question of whether 
arrhythmia could have caused or contributed to the Veteran's 
well-documented coronary artery disease; consequently, the 
examiner did not identify whether the Veteran has a chronic 
disability involving arrhythmia, and if so, whether such 
disability had its inception during service.  

Bradycardia was initially recorded during service.  However, his 
pulse rate as reflected in the medical evidence has varied 
considerably since that time.  Although the August 2008 VA 
examiner made reference to a "Bradycardia condition," it does 
not otherwise appear that he has been given a diagnosis 
indicative of chronic bradycardia.  He also does not carry a 
diagnosis indicative of other heart arrhythmia, despite the wide 
variation in pulse rates recorded in his medical records over the 
years.   

The Board finds that additional medical evaluation is necessary, 
to investigate the Veteran's assertion that chest pain in service 
is related to a currently-shown disability, as discussed above; 
and also to identify whether the Veteran has a heart problem 
involving arrhythmia.  

	TDIU

A remand is required to allow the RO to review the Veteran's 
claim in light of the grant of service connection for 
degenerative joint disease of the lumbar spine which is rendered 
above.  

In a November 2004 statement, the Veteran wrote, "With my 
multiple problems, bleeding with my bowel, back and legs, kidney 
stones and diarrhea I can't take on a job right now if I wanted 
too.  Too many trips to the bathroom and not being able to lift 
anything heavy . . . and not being able to sit in a chair for 
long periods of time."

According to an employment information report from the Fayette 
County Public Schools, the Veteran last worked as a teacher in 
May 2004.  No information as to why he left the job was provided, 
although the Fayette County employee who completed the form 
indicated that the Veteran was not receiving or entitled to 
receive sick, retirement, or other benefits as a result of his 
employment with the school system.

The report of a July 2006 neurologic VA examination contains the 
following statement:  "He is unemployed due to lumbar spine 
condition.  Was able to function as a baseball umpire until he 
consulted a disability lawyer who told him to quit working.  He 
was having back pain with umpiring activity."

Following a November 2006 general medical VA examination, the 
examiner opined that the Veteran's lumbar and cervical spine 
disabilities precluded him from physical labor, but not from 
sedentary employment.  The examiner also opined that none of the 
Veteran's other service-connected or nonservice-connected 
disabilities precluded employment of any type. 

The June 2008 VA examiner addressed the impact of the Veteran's 
individual disabilities upon his employability, but did not 
render an opinion as to the effect of all his service-connected 
disabilities, taken together, upon his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
subsequent to June 2008 at the VA Medical 
Center in Lexington, Kentucky, and all 
related VA facilities, for inclusion in the 
file, to include complete records 
reflecting the July 2008 lumbar laminectomy 
and post-surgical treatment and evaluation.

2.  After the records requested above have 
been obtained, the veteran should be 
afforded a VA orthopedic examination by a 
physician with appropriate expertise to 
identify whether the Veteran's leg pains 
are more, less, or equally likely to have 
been proximately caused by his service-
connected degenerative joint disease of the 
lumbar spine.  The claims folder must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  If the Veteran's leg pains 
are determined to be radicular in nature, 
the examiner should render an opinion as to 
what portion of the radiculopathy arises 
from congenital vs. acquired lumbar spine 
stenosis.  If the leg pains are determined 
to not be radicular in etiology, then the 
examiner is requested to discuss whether 
the pains are more, less, or equally-likely 
related to the left leg pain and tingling 
recorded in the Veteran's 1989 and 1990 
service treatment records.  If the examiner 
determines that the Veteran's symptoms of 
leg pain were relieved by the 2008 surgery, 
an opinion explicitly stating whether the 
previous leg pains were caused by acquired 
degenerative joint disease is requested.  A 
complete rationale for each opinion 
expressed is requested.  To the extent that 
any of these questions cannot be answered 
without resort to speculation, this should 
be fully explained.

3.  After the records requested above have 
been obtained, the veteran should be 
afforded a VA orthopedic examination by a 
physician with appropriate expertise to 
identify whether the Veteran has a current 
heart problem involving arrhythmia and 
whether the chest pains the Veteran 
experienced during service are more, less, 
or equally-likely related to a currently-
shown disability.  The claims folder must 
be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  A complete rationale for each 
opinion expressed is requested.  To the 
extent that any of these questions cannot 
be answered without resort to speculation, 
this should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record, accomplishing any 
additional evidentiary development which 
may become apparent, and then adjudicating 
the issues of entitlement to service 
connection for lumbar radicular 
paresthesias of both legs, and entitlement 
to service connection for a cardiac 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

5.  After the RO has adjudicated the 
claims of entitlement to service connection 
for lumbar radicular paresthesias of both 
legs and a cardiac disability, the veteran 
should be afforded a VA examination for the 
purpose of addressing the impact of the 
Veteran's service-connected disabilities, 
taken together, upon his employability.  
The RO must provide the examiner with a 
current list of the Veteran's service-
connected disabilities and the disability 
rating assigned to each one.  Additionally, 
the claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies deemed 
helpful by the examiner should be conducted 
in conjunction with the examination.  The 
examiner must specifically exclude the 
impact of all nonservice-connected 
disabilities from the assessment of 
employability.  A complete rationale for 
each opinion expressed is requested.  

6.  After the development requested above 
has been completed, the RO should again 
review the record, accomplishing any 
additional evidentiary development which 
may become apparent, and then adjudicating 
the issue of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


